VAUGHN, Judge.
The credibility of plaintiff’s evidence is a matter for resolution by the jury and not by the trial judge or this court. When the evidence is considered in the light most favorable to plaintiff it would permit, but by no means require, a finding that plaintiff suffered some injury because of the negligence of defendant’s employee in closing the drawer when she knew or should have known that plaintiff’s hand was in the drawer. Plaintiff’s evidence does not compel a finding of contributory negligence as a matter of law. This, too, is a question for the jury.
The judgment from which plaintiff appealed is reversed and the case is remanded.
Reversed and remanded.
Judges Morris and Clark concur.